











Exhibit 10.2




EXECUTION VERSION







May 29, 2014

Wausau Paper Corp.

100 Paper Place

Mosinee, WI 54455



Re:

Amendment No. 7 to Note Purchase and Private Shelf Agreement

Ladies and Gentlemen:

Reference is made to that certain Note Purchase and Private Shelf Agreement,
dated as of March 31, 2010 (as amended by Amendment No. 1 thereto, dated July
20, 2010, Amendment No. 2 thereto, dated July 20, 2011, Amendment No. 3 thereto,
dated January 31, 2012, Amendment No. 4 thereto, dated June 26, 2013, Amendment
No. 5 thereto, dated December 17, 2013 and Amendment No. 6 thereto, dated March
28, 2014, the “Note Agreement”), between Wausau Paper Corp., a Wisconsin
corporation (the “Company”), on one hand, and Prudential Investment Management,
Inc. (“Prudential”), each of the Initial Purchasers listed in the Purchaser
Schedule attached thereto and each other Prudential Affiliate as therein defined
which becomes bound by certain provisions thereof as therein provided, on the
other hand.  Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Note Agreement.

The Company has requested that Prudential and the holders of the Notes agree to
the amendments to the Note Agreement as set forth below.  Subject to the terms
and conditions hereof, Prudential and the undersigned holders of the Notes are
willing to agree to the Company’s request.  Accordingly, and in accordance with
the provisions of Section 17 of the Note Agreement, the parties hereto agree as
follows:

SECTION 1.

Amendments.  From and after the Effective Date (as defined in Section 3 hereof),
the parties hereto agree that the Note Agreement is amended as follows:

1.1.

Section 9.10 of the Note Agreement is hereby amended by deleting the words
“within 60 days after the Sixth Amendment Effective Date” contained therein and
inserting “on or prior to June 27, 2014” in lieu thereof.

1.2.

Section 11(k) of the Note Agreement is hereby amended and restated in its
entirety to read as follows:











--------------------------------------------------------------------------------







“(k)

if (i) any Plan shall fail to satisfy the minimum funding standards of ERISA or
the Code for any plan year or part thereof or a waiver of such standards is
sought or granted under section 412 of the Code, (ii) a notice of intent to
terminate any Plan shall have been or is reasonably expected to be filed with
the PBGC or the PBGC shall have instituted proceedings under section 4042 of
ERISA to terminate or appoint a trustee to administer any Plan or the PBGC shall
have notified the Company or any ERISA Affiliate that a Plan may become a
subject of any such proceedings, (iii) there exists any “amount of unfunded
benefit liabilities” (within the meaning of section 4001(a)(18) of ERISA) under
any Plan, determined in accordance with Title IV of ERISA, (iv) the Company or
any ERISA Affiliate shall have incurred or is reasonably expected to incur any
liability pursuant to Title I or IV of ERISA or the penalty or excise tax
provisions of the Code relating to employee benefit plans, (v) the Company or
any ERISA Affiliate withdraws from any Multiemployer Plan, or (vi) the Company
or any Subsidiary establishes or amends any employee welfare benefit plan that
provides post-employment welfare benefits in a manner that would increase the
liability of the Company or any Subsidiary thereunder; and any such event or
events described in clauses (i) through (vi) above, either individually or
together with any other such event or events, would reasonably be expected to
have a Material Adverse Effect; provided, however, that the filing of a notice
of intent to terminate the Plan sponsored by Wausau Paper Mills, LLC related to
the Company’s New Hampshire facility which ceased manufacturing operations on
December 31, 2007 shall not constitute an Event of Default under this Section
11(k) so long as the aggregate amount of the obligations of the Company and its
Subsidiaries resulting from such termination does not exceed $50,000,000 and
provided further that any communication to the Company or any ERISA Affiliate
from the PBGC concerning a potential proceeding under section 4042 of ERISA with
respect to any Plan or any written demand by the PBGC of the Company or any
ERISA Affiliate concerning section 4062(e) of ERISA liability relating to the
Wausau Paper Corp. Pension Plan, in each case which has been resolved by an
effective and enforceable settlement agreement between the Company, any of its
Subsidiaries and the PBGC that is in form and substance satisfactory to the
Required Holder(s), shall not constitute an Event of Default under this Section
11(k) so long as the Company and its Subsidiaries are not in default under such
settlement agreement.  As used in Section 11(k), the terms “employee benefit
plan” and “employee welfare benefit plan” shall have the respective meanings
assigned to such terms in Section 3 of ERISA.”

SECTION 2.

Representations and Warranties.  The Company represents and warrants that (a)
the execution and delivery of this letter has been duly authorized by all
necessary corporate action on behalf of the Company and this letter has been
executed and delivered by a duly authorized officer of the Company, (b) each
representation and warranty set forth in Section 5 of the Note Agreement is true
and correct as of the date of execution and delivery of this letter by the
Company with the same effect as if made on such date (except to the extent such
representations and warranties expressly refer to an earlier date, in which case
they were true and correct as of such earlier date), (c) all necessary or
required consents to this letter have been obtained and are in full force and
effect, (d) both before and after giving effect to the amendments set forth in
Section 1 hereof, no Event of Default or Default exists or has occurred





- 2 -




--------------------------------------------------------------------------------







and is continuing on the date hereof, and (e) the Company has not paid or agreed
to pay, and will not pay or agree to pay, any other fees or other consideration
for or with respect to the amendment to the Primary Credit Facility referred to
in Section 3.1(ii) below, other than the work fee specified in Section 3(c)
thereof.

SECTION 3.

Conditions Precedent.  The amendments in Section 1 hereof shall become effective
upon the satisfaction of each of the following conditions (the “Effective
Date”):

3.1.

Documents.  Prudential and the holders of the Notes of original counterparts or,
if satisfactory to Prudential and the Required Holder(s), certified or other
copies of all of the following, each duly executed and delivered by the party or
parties thereto, in form and substance satisfactory to Prudential and the
Required Holder(s), dated the date hereof unless otherwise indicated, and on the
date hereof in full force and effect:

(i)

counterparts of this letter executed by the Company, the Guarantors, Prudential,
and the Required Holders; and

(ii)

a copy of an amendment to the Primary Credit Facility, executed by the Company
and the requisite lenders thereunder, and the conditions precedent to the
effectiveness of such amendment shall have been satisfied and such amendment
shall be in full force and effect.

SECTION 4.

Reference to and Effect on Note Agreement; Ratification of Note Agreement.  Each
reference to the Note Agreement in any other document, instrument or agreement
shall mean and be a reference to the Note Agreement as modified by this letter.
 Except as specifically set forth in Section 1 hereof, the Note Agreement shall
remain in full force and effect and is hereby ratified and confirmed in all
respects.  Except as specifically stated in this letter, the execution, delivery
and effectiveness of this letter shall not (a) amend the Note Agreement or any
Note, (b) operate as a waiver of any right, power or remedy of the holder of any
Note, or (c) constitute a waiver of, or consent to any departure from, any
provision of the Note Agreement or Note at any time.  The execution, delivery
and effectiveness of this letter shall not be construed as a course of dealing
or other implication that Prudential or any holder of the Notes has agreed to or
is prepared to grant any consents or agree to any waiver to the Note Agreement
in the future, whether or not under similar circumstances.

SECTION 5.

Confirmation of Guaranty.  By its signature below, each Guarantor agrees and
consents to the terms and provisions of this letter and agrees that its Guaranty
shall remain in full force and effect and is hereby ratified and confirmed in
all respects after giving effect to this letter.




SECTION 6.

Expenses.  The Company hereby confirms its obligations under the Note Agreement,
whether or not the transactions hereby contemplated are consummated, to pay,
promptly after request by Prudential or any holder of any Note, all reasonable
out-of-pocket costs and expenses, including attorneys’ fees and expenses,
incurred by Prudential or such holder in connection with this letter agreement
or the transactions contemplated hereby, in enforcing any rights under this
letter agreement, or in responding to any subpoena or other legal process or
informal investigative demand issued in connection with this letter agreement or
the transactions





- 3 -




--------------------------------------------------------------------------------







contemplated hereby.  The obligations of Company under this Section 6 shall
survive transfer by any holder of any Note and payment of any Note.

SECTION 7.

Governing Law.  THIS LETTER SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE OF
ILLINOIS EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE.

SECTION 8.

Counterparts; Section Titles.  This letter may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which when taken together shall constitute but one and the same instrument.
 Delivery of an executed counterpart of a signature page to this letter by
facsimile shall be effective as delivery of a manually executed counterpart of
this letter. The section titles contained in this letter are and shall be
without substance, meaning or content of any kind whatsoever and are not a part
of the agreement between the parties hereto.

SECTION 9.

Release.  In consideration of the Required Holder(s) entering into this letter,
each of the Company and the Guarantors hereby releases and forever discharges
each Holder, and each of such Holder’s predecessors, successors, assigns,
officers, managers, directors, employees, agents, attorneys, representatives,
and affiliates (hereinafter all of the above collectively referred to as the
“Holder Group”), from any and all claims, counterclaims, demands, damages,
debts, suits, liabilities, actions and causes of action of any nature
whatsoever, in each case to the extent arising in connection with the Note
Agreement, the Notes, any Guaranty Agreement or any documents related thereto
(collectively, the “Note Documents”) or any of the negotiations, activities,
events or circumstances arising out of or related to the Note Documents through
the date of this letter, whether arising at law or in equity, whether known or
unknown, whether liability be direct or indirect, liquidated or unliquidated,
whether absolute or contingent, foreseen or unforeseen, and whether or not
heretofore asserted, which the Company or any of the Guarantors may have or
claim to have against any of the Holder Group; provided, that nothing herein
will constitute a release or discharge of the agreements set forth herein or of
the effectiveness of the  Note Documents from and after the date hereof.

[signature page follows]





- 4 -




--------------------------------------------------------------------------------







Very Truly Yours,

PRUDENTIAL INVESTMENT MANAGEMENT, INC.

THE PRUDENTIAL INSURANCE COMPANY OF   

  AMERICA







By:  /s/ JOSHUA SHIPLEY

Vice President




PRUCO LIFE INSURANCE COMPANY OF NEW JERSEY







By:  /s/ JOSHUA SHIPLEY

Assistant Vice President







PRUDENTIAL ANNUITIES LIFE ASSURANCE

   CORPORATION

PRUDENTIAL RETIREMENT INSURANCE

  AND ANNUITY COMPANY







By:

Prudential Investment Management, Inc. (as (Investment Manager)







By:  /s/ JOSHUA SHIPLEY

Vice President




FORETHOUGHT LIFE INSURANCE COMPANY

MODERN WOODMEN OF AMERICA

ZURICH AMERICAN INSURANCE COMPANY

COMPANION LIFE INSURANCE COMPANY

UNITED OF OMAHA LIFE INSURANCE

  COMPANY







By:

Prudential Private Placement Investors,

L.P. (as Investment Advisor)




By:

Prudential Private Placement Investors, Inc.

(as its General Partner)







By:  /s/ JOSHUA SHIPLEY

Vice President





Amendment No. 7 to Note Purchase and Private Shelf Agreement




--------------------------------------------------------------------------------










Accepted and Agreed:




WAUSAU PAPER CORP.










By:

/s/ SHERRI L. LEMMER

Name:

Sherri L. Lemmer

Title:

SVP/CFO




WAUSAU PAPER TOWEL & TISSUE, LLC










By:

/s/ SHERRI L. LEMMER

Name:

Sherri L. Lemmer

Title:

SVP/CFO




04926-0299

CH2\14779270.3  








Amendment No. 7 to Note Purchase and Private Shelf Agreement


